Citation Nr: 0932648	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of a July 1, 2006 reduction from 100 percent 
disabling to 20 percent disabling for cancer of the bladder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

During the pendency of this appeal, the Veteran's 
representative indicated in a July 2009 statement that the 
Veteran also intended on pursuing a claim of entitlement to 
disability compensation based on the loss of use of a 
creative organ, which should have been inferred by the RO as 
early as December 2005.  This issue has never been considered 
by the RO and, therefore, is REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran, on his September 2006 substantive appeal form, 
indicated he wanted a hearing before the Board "at a local 
VA office."  A travel Board hearing was scheduled in April 
2008 at the VA Regional Office in Cleveland, Ohio and the 
Veteran was notified of the hearing in March 2008.  The 
Veteran, in response, sent a March 2008 letter and an April 
2008 letter indicating he would not be able to be present for 
the scheduled hearing and he, instead, wished to be scheduled 
for a hearing before the Board in Washington, D.C.  On the 
March 2008 letter, the Veteran wrote in by hand a "new" 
home address in Sandusky, Ohio.

The Veteran was scheduled for a hearing before the Board in 
Washington, D.C. in July 2009, but his notice letter, sent in 
April 2009, was returned as undeliverable as  it was sent to 
an outdated address.  No notice letter was sent to the 
Veteran to the "new" address he indicated in his March 2008 
letter.  Accordingly, the Veteran likely did not have notice 
of his scheduled hearing before the Board. 

From the various correspondences from the Veteran, moreover, 
it is also unclear whether the Veteran wishes to have a 
hearing before a travel section of the Board in Ohio or if he 
wishes to have a hearing before the Board in Washington, D.C.  
It is clear, however, that the Veteran did not receive the 
most recent notification of his hearing before the Board in 
Washington, D.C.  

The RO should clarify whether the Veteran wishes to have a 
hearing before a Board member at a local VA office or in 
Washington, D.C., and, if appropriate, afford him the 
opportunity to present testimony before a Board member at a 
local VA office. 

Accordingly, the case is REMANDED for the following action:

The RO should send notice to the Veteran's 
most recently updated address in March 
2008 and clarify with the Veteran whether 
he wishes to have a hearing before the 
Board at a local VA office and, if so, 
make arrangements to schedule the Veteran 
for a hearing before the Board for the 
issue disputing the propriety of a July 1, 
2006 reduction from 100 percent disabling 
to 20 percent disabling for cancer of the 
bladder.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

